Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 10, 2008                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  134445                                                                                                 Maura D. Corrigan
  134446                                                                                               Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices


  ERIC A. BRAVERMAN, Successor Personal
  Representative of the Estate of Patricia Swann,
  Deceased,
               Plaintiff-Appellee,
                                                                    SC: 134445, 134446
  v                                                                 COA: 264029, 264091
                                                                    Wayne CC: 05-502345-NH
  GARDEN CITY HOSPITAL, a/k/a GARDEN
  CITY HOSPITAL, OSTEOPATHIC,
            Defendant,
  and

  JOHN R. SCHAIRER, D.O., GARY
  YASHINSKY, M.D., ABHINA V. RAINA, M.D.,
  and PROVIDENCE HOSPITAL AND MEDICAL
  CENTERS, INC.,
             Defendants-Appellants.
  _________________________________________

               On order of the Court, the motion by plaintiff-appellee to strike the brief on
  appeal of Garden City Hospital is considered, and it is DENIED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 10, 2008                    _________________________________________
                                                                               Clerk